214 F.3d 1379 (D.C. Cir. 2000)
Oil, Chemical and Atomic Workers International Union, AFL-CIO, et al., Appellantsv.Bill Richardson, Secretary of Energy, et al., Appellees
No. 99-5295
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued May 16, 2000Decided July 7, 2000

Appeal from the United States District Court for the District of Columbia(No. 97cv01926)
Reuben A. Guttman argued the cause for appellants.  With  him on the briefs were Daniel Guttman, Brian P. McCafferty, Charles V. Firth and Traci L. Buschner.
Scott S. Harris, Assistant U.S. Attorney, argued the cause for appellees.  With him on the brief were Wilma A. Lewis, U.S. Attorney, R. Craig Lawrence, Assistant U.S. Attorney, Lois J. Schiffer, Assistant Attorney General, U.S. Department of Justice, and Evelyn S. Ying, Attorney.
Francis L. Casey, III, Kathy B. Houlihan, Charles P.  Groppe, Alex S. Karlin, Terry R. Yellig and Richard M.  Resnick were on the brief for appellee BNFL, Inc., et al.
Before:  Williams, Sentelle and Henderson, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Williams.
Williams, Circuit Judge:


1
In 1997 the Department of Energy ("DOE") contracted to decontaminate and decommission  three buildings at its nuclear weapons facility in Oak Ridge,  Tennessee.  The Oil, Chemical and Atomic Workers International Union, AFL-CIO ("OCAW"), a labor union whose  members work at this facility, brought suit seeking to enjoin  execution of the contract.  (Also suing were several of the  union's individual members, who will henceforth be disregarded.)  OCAW's theories are twofold.  First, it claims that DOE  and its contractors violated  3161 of the National Defense  Authorization Act for Fiscal Year 1993, 42 U.S.C.  7274h,  which it reads as requiring DOE to provide its members  continued employment and employment benefits after the  implementation of a major workforce restructuring.  Second,  it argues that under  102(2)(c) of the National Environmental Policy Act ("NEPA"), 42 U.S.C.  4332(2)(C) the recycling  and sale of recovered metals from the project cannot proceed  unless an environmental impact statement is first prepared. The district court granted defendants' motion to dismiss on  the first claim, Oil, Chemical & Atomic Workers Int'l Union,  AFL-CIO v. PeNa, 18 F. Supp.2d 6, 16 (D.D.C. 1998) ("OCAW  I"), and their motion for summary judgment on the second. Oil, Chemical & Atomic Workers Int'l Union, AFL-CIO v.  PeNa, 62 F. Supp.2d 1, 2 (D.D.C. 1999) ("OCAW II").


2
On the  3161 claim, OCAW made clear at oral argument  that its sole current claim is that DOE failed to enforce the  labor provisions of its contracts.  Because nothing in the  statute provides a meaningful standard against which to  judge any such agency nonenforcement, we find the claim barred by the preclusion of review in 5 U.S.C.  701(a)(2).See Heckler v. Chaney, 470 U.S. 821 (1985).  As to the NEPA  claim,  113(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980("CERCLA"), 42 U.S.C.  9613(h), withholds federal court  jurisdiction (subject to irrelevant exceptions) over any "challenges to removal or remedial action selected under section  [104] of this title."  Because the recycling activity provided  for in the contracts clearly qualifies as such a "removal"  action, wehave no jurisdiction over the NEPA claim.  Accordingly, we affirm.


3
For many years the Oak Ridge Reservation was used to  enrich uranium for nuclear weapons and nuclear power generation.  In 1989 EPA placed it on the National Priority List  of contaminated sites.  OCAW II, 62 F. Supp.2d at 2.  Later,  acting under CERCLA  120, 42 U.S.C.  9620, EPA, DOE,  and the Tennessee Department of Education and Conservation entered into a Federal Facilities Agreement ("FFA") for  Oak Ridge, thereby scheduling the facility "for decontamination and decommissioning, waste management, and environmental remediation."  In March 1997 they amended the FFA  to include a schedule for the cleanup of three buildings at Oak  Ridge's K-25 Gaseous Diffusion Plant, the cleanup in dispute  here.  In August 1997 DOE awarded a contract to British  Nuclear Fuels, Inc. ("BNFL") to remove the equipment and  decontaminate the buildings.  We turn first to the  3161  issue, then to NEPA.


4
After determining that a large reduction in workforce  would result from closing the facility, DOE undertook workforce restructuring efforts.  Section 3161 of the National  Defense Authorization Act for Fiscal Year 1993, 42 U.S.C.   7274h, requires that when "a change in the workforce at a  defense nuclear facility is necessary, the Secretary of Energy  ... shall develop a plan for restructuring the workforce for  the defense nuclear facility."  DOE's initial workforce restructuring plan ("WRP"), which was finalized on November  29, 1995, mimicked  3161's stated objectives.  It said, for instance, that hiring preferences would be provided to eligible  employees "to the extent practicable."  Oak Ridge Operations  Work Force Restructuring Plan, at 5-1 (November 29, 1995).The WRP also provided for medical benefits, outplacement  assistance, relocation assistance, training programs, and education assistance.  Id. at 4-1 to 5-2.


5
The contract with BNFL effectively delegated to it the  fulfillment of the WRP's mandates.  DOE/BNFL Contract, at  H-9 to H-10.  BNFL then negotiated a Project Labor  Agreement ("PLA") with Knoxville Building and Construction  Trades Council, AFL-CIO ("Building Trades"), to address  how the construction workers for the project would be hired. The PLA incorporated the hiring preference embodied in the  WRP:  "[T]he Union shall recognize and select qualified applicants for referral in accordance with Section 3161 ... and/or  the Employer's contractual obligation to [DOE] relating to  3161."  Project Agreement Between BNFL Inc. and Building  Trades (August 7, 1997), at 6.


6
We agree with the district court that review of the  3161  claim is barred by  701(a)(2) of the Administrative Procedure Act ("APA").  (As such preclusion is jurisdictional,  Claybrook v. Slater, 111 F.3d 904, 908 (D.C. Cir. 1997), we  may affirm dismissal of the claim without reaching the other  jurisdictional defenses--such as DOE's mootness contention. See Ruhr gas AG v. Marathon Oil Co., 526 U.S. 574, 584-85,  119 S. Ct. 1563, 1570 (1999).)  APA judicial review is unavailable "to the extent that--(1) statutes preclude judicial review; or (2) agency action is committed to agency discretion by  law."  5 U.S.C.  701(a).  Agency action falls within   701(a)(2) when "the statute is drawn so that a court would  have no meaningful standard against which to judge the  agency's exercise of discretion."  Heckler v. Chaney, 470 U.S.  821, 830 (1985).  Here, the statute says that "the Secretary  shall be guided by the following objectives," 42 U.S.C.   7274h(c), which include providing terminated employees  with hiring preferences "to the extent practicable," id.  Noting that these provisions gave the Secretary "enormous discretion," the district court held that  3161 fell within Chaney's bar.  OCAW I, 18 F. Supp.2d at 15-16.


7
In view of OCAW's present exclusive focus on enforcement of the BNFL contract,we need not finally resolve whether  for every context the statute's language reaches Chaney  levels of discretion.  Section 3161 requires the Secretary of  Energy to "develop a plan for restructuring the workforce,"  and the Secretary did so through the WRP, which incorporated the further mandates of  3161.  DOE then delegated the  statutory requirements in its contract with BNFL, which  were in turn subdelegated in part to Building Trades.  Because DOE satisfied its requirement to develop a plan,  OCAW can now complain only of inadequate contract enforcement.  It thereby brings its cause squarely within Heckler v.  Chaney's presumption of unreviewability for enforcement decisions:  "[A]n agency's decision not to prosecute or enforce,  whether through civil or criminal process, is a decision generally committed to an agency's absolute discretion."  470 U.S.  at 831.  The Court justified this presumption on several  grounds.  First, the agency has expertise in assessing whether a violation has occurred and whether it is a valuable use of  the agency's resources to commence enforcement proceedings.  Second, "when an agency refuses to act it generally  does not exercise its coercive power over an individual's  liberty or property rights, and thus does not infringe upon  areas that courts are often called upon to protect."  Id. at  832.


8
Although Chaney did not explicitly address contract enforcement, it seems indistinguishable from civil enforcement  activities in the dimensions relevant to Chaney;  certainly  OCAW offers no distinctions.  Nor does the statute contain  any guidance on the Secretary's exercise of enforcement  power, such as might rebut the presumption.  See id. at 833.Nor, finally, can we find any such limits in DOE's Notice of  Interim Planning Guidance, Planning Guidance for Contractor Work Force Restructuring, 61 Fed. Reg. 8593, 8595/2,  8599/2 (1996), to which OCAW points in a search for the  needed non-discretionary backbone.  Of course our decision  here says nothing about the possible ability of plaintiffs to sue  as third-party beneficiaries of the BNFL contract or the  PLA.


9
We thus turn to the NEPA claim.  CERCLA  113(h), 42  U.S.C.  9613(h), says that "[n]o Federal court shall have  jurisdiction under Federal law ... to review any challenges  to removal or remedial action selected under section [104] of  this title, or to review any order issued under section [106] of  this title."  Although  113(h) is subject to limited exceptions--e.g., for recovery of "response costs or damages or for  contribution," 42 U.S.C.  9613(h)(1), and for reimbursement  of costs in response to a remedial order that was arbitrary  and capricious, id.  9613(h)(3)--it otherwise effectuates a  "blunt withdrawal of federal jurisdiction," North Shore Gas  Co. v. EPA, 930 F.2d 1239, 1244 (7th Cir. 1991), despite its  more limited rationale "that pre-enforcement review would be  a significant obstacle to the implementation of response actions and the use of administrative orders."  S. Rep. No. 11,  99th Cong. 1, 58 (1985).


10
The government here says that the cleanup plan constitutes  a "removal" action as the term is used in  113(h).  This is  defined in 42 U.S.C.  9601(23) as:


11
the cleanup or removal of released hazardous substances from the environment, such actions as may be necessary[sic] taken in the event of the threat of release of hazardous substances into the environment, ... the disposal of removed material, or the taking of such other actions as may be necessary to prevent, minimize, ormitigate damage to the public health or welfare or to the environment....


12
OCAW correctly points out that recycling is not explicitly  mentioned here, though it is in the definition of "remedial  action."  42 U.S.C.  9601(24).  But we agree with the district court that the broader language of  9601(23), "disposal  of removed material," is properly understood to encompass  disposals that take theform of recycling.  OCAW II, 62  F. Supp.2d at 6 n.5.  Moreover, because "remedial actions"  are also protected by  113(h), OCAW's argument would  prove pointless here, unless, for some unmentioned reason,  DOE's having said "removal" when it should have said "remedial action" were fatal to its invocation of  113(h).


13
OCAW challenges the applicability of  113(h) on the basis  that this recycling is not within the scope of DOE's "removal action," largely because the decision to recycle is left to the  sole discretion of BNFL.  Relying on the language of DOE's  Engineering Evaluation/Cost Analysis (comparing the alternatives for addressing contamination at the K-25 facility),  however, the district court found that despite the allowance of  discretion, DOE and BNFL expressed a strong preference  for recycling.  Because recycling was the "primary method of  waste disposal" contemplated by the parties, it was part of  the "removal action" for purposes of  113(h).  OCAW II, 62  F. Supp.2d at 6.  Moreover, other documents "mad[e] abundantly clear that BNFL is absolutely required to dispose of  all waste whether by recycling or otherwise," id. at 7, and  such other "disposal of removed material" is explicitly within  the definition of a removal action.  See 42 U.S.C.  9601(23).


14
The second argument alone is decisive.  As both options  under the plan qualified as actions sheltered by  113(h), the  case requires no theorizing as to whether the section might  apply to a non-sheltered practice that was somehow part of  an action otherwise protected by  113(h).  OCAW's claims  here are insubstantial.

The judgment of the district court is

15
Affirmed.